OPINION — AG — QUESTION(1): "HAS ARTICLE X, SECTION 12(A) OF THE CONSTITUTION BEEN VITALIZED?" — NEGATIVE, QUESTION(2): "HAS ARTICLE X, SECTION 12(A) OF THE CONSTITUTION BEEN NULLIFIED BY OTHER CONSTITUTIONAL AMENDMENTS?" — AFFIRMATIVE CITE: ARTICLE X, SECTION 9 (W. J. MONROE) FILENAME: m0000972 REPRESENTATIVE LONNIE L. ABBOTT ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 18, 1967 OPINION — AG — QUESTION(1): "HAS ARTICLE X, SECTION 12(A) OF THE CONSTITUTION BEEN VITALIZED?" — NEGATIVE, QUESTION(2): "HAS ARTICLE X, SECTION 12(A) OF THE CONSTITUTION BEEN NULLIFIED BY OTHER CONSTITUTIONAL AMENDMENTS?" — AFFIRMATIVE CITE: ARTICLE X, SECTION 9 (W. J. MONROE)